DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Appeal Brief filed on 09/11/2020.
	
	In view of the appeal brief filed on 9/11/2020, PROSECUTION IS HEREBY REOPENED.  A new ground    of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is    non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

                                                                                                                                                                                                    /EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        









Response to Appeal Brief

Applicant's arguments with respect to the rejection(s) of claim(s) 1-14 and 16-21 under 35 U.S.C. § 103(a) have been fully considered. The previous rejection is withdrawn, so that the examiner can tackle specific points not previously address in the rejection based on the same prior arts. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 6, 11 and 22, Applicant has not stated a specific value for the value of n in the expression of (n*6th) +1 order or (n*6th) -1 order. There’s no indication in the claim if the value of n is 1, 2 or any other value. Therefore, unless, the claim is amended to specify what the value of n is, this limitation is broadly interpreted.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 10,374,539) in view of Ganeshkumar (US 2015/0010163).


        Regarding claim 1, Yamamoto teaches:
          A system for controlling an electric machine (see figure 1, motor 32) of a vehicle (electric vehicle 20), comprising: 
         a controller module (col. 1 ll. 51-64: electronic control unit 50) configured to attenuate noise as a result of setting voltage commands (col. 2 ll. 16-23: to further reduce noise caused by electromagnetic sound) from the electric machine by altering a corrective voltage (modulation index Rm col. 2 ll. 43-46: the electronic control to  set the voltage commands by updating the threshold with an irregular value; thus altering corrective voltage) in response to feedback about the noise (col. 1 line 65- col. 2 line 23: examiner interprets the current harmonic and/or frequency order as feedback about the noise), the corrective voltage and a fundamental voltage command (see figure 2, temporary voltage commands Vutmp, Vvtmp, Vwtmp) supplied to the electric machine as a combined voltage command (voltage commands Vu*, Vv*, Vw*; col. 1 ll.66-67: voltage commands of the phases are set according to the temporary voltage commands ), wherein the altering of the corrective voltage includes adjusting a harmonic of the corrective voltage that is one more than a harmonic of the noise, adjusting a harmonic col.2 ll. 25-26: an order of the harmonics may be a multiple of three; therefore a multiple of three can be one more than a harmonic of a noise, for example harmonics 3, 5 and 7 or harmonics 9, 11, 13), such that the corrective voltage is adjusted on a harmonic that is directly adjacent to the harmonic of the noise (col. 1 ll. 62-64: setting the voltage commands by superposing the harmonics to the temporary voltage commands; col. 2 ll. 30-37: relationship between the a phase of the temporary voltage command and a phase of the harmonics may be constant or variable; Examiner under the broadest reasonable interpretation, asserts that the relationship can be as one being adjacent to the other).  
           Even though Yamamoto teaches noise caused by electromagnetic sound and reducing the noise (col. 2 ll. 20-21), Yamamoto doesn’t explicitly teach using a sensor that monitors noise from the electric machine and the feedback provided by the at least one sensor.
            However, Ganeshkumar teaches the use of sensors that monitors noise and feedback provided by the sensor ([0034]: a sensor could be used to detect the noise and output of the sensor could be sent to an associated frequency computer). 
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a sensor that monitors noise as taught by Gneshkumar within the system of Yamamoto for the purpose/advantages of defining specifically what kind of noise is detected; whether electromagnetic or vibrational to improve accuracy at the time to reducing harmonics in the system when varying voltage commands.

             Regarding claim 2, Yamamoto teaches:
            The system of claim 1, wherein the noise is audible harmonic noise (electromagnetic sounds are audible). 

              Regarding claim 11, as best understood, Yamamoto teaches:
             A method of controlling noise (abstract: to reduce electromagnetic sound) associated with an electric machine (see figure 1, motor 32) of a vehicle (electric vehicle 20), comprising: 
             altering a corrective voltage (modulation index Rm col. 2 ll. 43-46: the electronic control to  set the voltage commands by updating the threshold with an irregular value; thus altering corrective voltage) to attenuate noise (col. 2 ll. 16-23: to further reduce noise caused by electromagnetic sound) in response to feedback about the noise (col. 1 line 65- col. 2 line 23: examiner interprets the current harmonic and/or frequency order as feedback about the noise), the corrective voltage and a fundamental voltage command (see figure 2, temporary voltage commands Vutmp, Vvtmp, Vwtmp) supplied to the electric machine as a combined voltage command (voltage commands Vu*, Vv*, Vw*; col. 1 ll. 65-67: voltage commands of the phases are set according to the temporary voltage commands ), wherein the harmonic of the noise is an n*6th order harmonic, and the harmonic of the corrective voltage is an (n*6th)+ 1 order harmonic, an (n*6th)-1 order harmonic, or both (Yamamoto doesn’t specify teach n*6th order harmonic, but teaches superposing and corrective harmonics (see Col. 2, lines 24-46). 
Deriving the relationship between the harmonic n*6th and the corrective harmonic as (n*6th)                
                     
                    ±
                
             1 as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. Moreover, Yamamoto has harmonic (constant or variable), thus of any order of the fundamental wave, including 6th order possibly. It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to derive a mathematical relationship between the harmonic and the superposed and corrective harmonics of Yamamoto in order to have a desired resulting wavelength. The harmonic adds distortion to the fundamental wavelength. The corrective harmonic may include such that (n*6th) -1 or (n*6th) +1 with n=1 for instance, which gives a desired value of 5 or 7. Harmonics are voltages or currents at frequencies that are a multiple of the fundamental frequency. Further, in col. 1 ll. 63-64: setting the voltage commands by superposing the harmonics to the temporary voltage commands; col. 2 ll. 30-32: relationship between the phase of the temporary voltage command and a phase of the harmonics may be constant or variable).  Again Yamamoto teaches that in the present disclosure an order of the harmonics may be a multiple of three, therefore harmonics 5, 7 and 9 would still read on this limitation if N=1. If N=2 then harmonics 9, 11 and 13 would read on the limitation. On each instant, Yamamoto states that the order of the harmonics may be a multiple of three, which covers (n*6th)                
                     
                    ±
                
             1. 
             Even though Yamamoto teaches noise caused by electromagnetic sound (col. 2 ll. 20-21), Yamamoto doesn’t explicitly teach monitoring noise associated with the electric machine using at least one sensor and the feedback provided by the at least one sensor.
              However, Ganeshkumar teaches a sensor that monitors noise and feedback provided by the sensor ([0034]: a sensor could be used to detect the noise and output of the sensor could be sent to an associated frequency computer). 
            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a sensor that monitors noise as taught by Gneshkumar within the system of Yamamoto for the purpose/advantages of defining specifically what kind of noise is detected; whether electromagnetic or vibrational so as to improve accuracy at the time of reducing harmonics in the system when varying voltage commands.

              Regarding claim 20, as best understood, Yamamoto teaches:
              A method of controlling noise (abstract: to reduce electromagnetic sound) associated with an electric machine (see figure 1, motor 32) of a vehicle (electric vehicle 20), comprising: 
            communicating a combined voltage command from a control module to an electric machine of a vehicle, the combined voltage command including a fundamental voltage command and a corrective voltage commands Vu*, Vv*, Vw*; col. 1 ll. 65-67: voltage commands of the phases are set according to the temporary voltage commands and modulation index Rm col. 2 ll. 43-46: the electronic control to set the voltage commands by updating the threshold with an irregular value); 
           operating the electric machine in response to the combined voltage command (voltage commands Vu*, Vv*, Vw*; col. 1 ll. 65-67 to Col. 2, ll. 1-15: voltage commands of the phases; therefore, operating the electric machine), the operating of the electric machine inherently produces noise (col. 2 ll. 20-21: to further reduce noise caused by electromagnetic sound); 
             based on the feedback provided to the controller module, adjusting the corrective voltage within the combined voltage command (modulation index Rm col. 2 ll. 38-46: the electronic control to  set the voltage commands by updating the threshold with an irregular value; thus altering corrective voltage) to attenuate the noise (col. 2 ll. 20-21: to further reduce noise caused by electromagnetic sound) from the electric machine, the adjusting of the corrective voltage includes adjusting a harmonic of the corrective voltage that is one more than a harmonic of the noise, adjusting a harmonic of the corrective voltage that is one less than the harmonic of the noise, or both (col.2 ll. 24-37: an order of the harmonics may be a multiple of three; therefore a multiple of three can be one more than a harmonic of a noise), such that adjusting includes adjusting a harmonic of the corrective voltage that is directly adjacent to the harmonic of the noise (col. 1 ll. 63-64: setting the voltage commands by superposing the harmonics to the temporary voltage commands; col. 2 ll. 30-32: relationship between the a phase of the temporary voltage command and a phase of the harmonics may be constant or variable; Examiner interprets the relationship as one being adjacent to the other).  
           Even though Yamamoto teaches noise caused by electromagnetic sound (col. 2 ll. 20-21), Yamamoto doesn’t explicitly teach monitoring the noise using at least one sensor; providing feedback to the controller module from the at least one sensor based on monitoring.
([0034]: a sensor could be used to detect the noise and output of the sensor could be sent to an associated frequency computer). 
           Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a sensor that monitors noise and send the output signal to an associated frequency computer as taught by Gneshkumar within the system of Yamamoto for the purpose/advantages of defining specifically what kind of noise is detected; whether electromagnetic or vibrational to improve accuracy at the time to reducing harmonics in the system of Yamamoto when varying voltage commands.

          Regarding claim 3, Yamamoto doesn’t explicitly teach:
          further comprising at least one microphone as the at least one sensor that monitors noise from the electric machine and collects the feedback.
         However, Gneshkumar teaches a microphone to collect noise from motor (see [0034]).
        Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microphone of Gneshkumar into the system of Yamamoto in order to detect the noise so that the output of the sensor could be sent to an associated frequency computer which would then provide a frequency to be canceled to a sine wave generator (see Gneshkumar [0034]).

         Regarding claims 4 and 13, Yamamoto doesn’t explicitly teach:
         further comprising at least one accelerometer as the at least one sensor that monitors noise from the electric machine and collects the feedback.  
          However, Gneshkumar teaches an accelerometer to collect noise from motor (see [0034]).


         Regarding claims 5 and 14, Yamamoto doesn’t explicitly teach:
          wherein the feedback comprises audible noise feedback, vibratory feedback, or both.  
          However, Gneshkumar teaches an accelerometer, accelerometer outputs vibratory feedback as it measures vibrations, to collect noise from motor (see [0034]).
         Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the accelerometer of Gneshkumar into the system of Yamamoto in order to detect the noise so that the output of the sensor could be sent to an associated frequency computer which would then provide a frequency to be canceled to a sine wave generator (see Gneshkumar [0034]).

          Regarding claims 6 and 22, as best understood, Yamamoto teaches:
         The system of claim 1, wherein the harmonic of the noise is an n*6th order harmonic, and the harmonic of the corrective voltage (n*6th)+1 order harmonic, an (n*6th)-1 order harmonic, or both. Yamamoto does not specify n*6th order harmonic, but teaches superposing and corrective harmonics (see Col. 2, lines 24-46). Therefore, one or ordinary skill in the art would have derived the relationship between the harmonic n*6th and the corrective harmonic as (n*6th)                
                     
                    ±
                
             1 as recited in the claim since this is a matter of mere mathematical manipulation, a known practice in the art. Moreover, Yamamoto has harmonic (constant or variable), thus of any order of the fundamental wave, including 6th order possibly. It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to derive a mathematical relationship between the harmonic and the superposed and corrective harmonics of Yamamoto in order to have a desired resulting wavelength. The harmonic adds distortion to the fundamental wavelength. The corrective harmonic may include such that (n*6th) -1 or (n*6th) +1 with n=1 for instance, which gives a desired value of 5 or 7. Harmonics are voltages or currents at frequencies that are a multiple of the fundamental frequency. Further, in col. 1 ll. 63-64: setting the voltage commands by superposing the harmonics to the temporary voltage commands; col. 2 ll. 30-32: relationship between the phase of the temporary voltage command and a phase of the harmonics may be constant or variable).  Again Yamamoto teaches that in the present disclosure an order of the harmonics may be a multiple of three, therefore harmonics 5, 7 and 9 would still read on this limitation if N=1. If N=2 then harmonics 9, 11 and 13 would read on the limitation. On each instant, Yamamoto states that the order of the harmonics may be a multiple of three, which covers (n*6th)                
                     
                    ±
                
             1.

          Regarding claims 7 and 16, Yamamoto teaches:
          The system of claim 1, wherein the harmonic of the corrective voltage is directly adjacent the harmonic of the noise col. 1 ll. 63-64: setting the voltage commands by superposing the harmonics to the temporary voltage commands; col. 2 ll. 30-32: relationship between the a phase of the temporary voltage command and a phase of the harmonics may be constant or variable; Examiner interprets the relationship as at least one being adjacent to the other.  

           Regarding claim 8, Yamamoto teaches:
          The system of claim 1, further comprising an electrified vehicle (col. 5 line 36: electric vehicle 20 thus electrified) incorporating the electric machine.  
           Regarding claims 9 and 18, Yamamoto teaches:
           The system of claim 1 or 11, wherein the electric machine is three-phase electric motor (col. 5 ll. 55-57: U-phase, V-phase and W-phase).  

           Regarding claims 10, 19 and 21, Yamamoto teaches:
           The system of claim 1, 11 or 20, further comprising a first current regulator (d-axis and q-axis generator col. 6 ll. 8-25) that generates the fundamental voltage command, and a different second current regulator that generates the corrective voltage (coordinate conversion and step S140 col. 6 ll. 8-25).   

            Regarding claim 12, Yamamoto doesn’t explicitly teach:
           The method of claim 11, further comprising collecting the feedback as audible feedback using at least one microphone.  
              However, Gneshkumar teaches a microphone to detect noise, thus audible feedback. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microphone of Gneshkumar into the system of Yamamoto in order to detect the noise so that the output of the sensor could be sent to an associated frequency computer which would then provide a frequency to be canceled to a sine wave generator (see Gneshkumar [0034]).

                Regarding claim 17, Yamamoto teaches:
                The method of claim 11, further comprising driving an electrified vehicle (col. 5 line 36: electric vehicle 20 thus electrified) with torque generated by the electric machine (it’s inherent in the art that torque is generated by electric machine).  
Response to Arguments
Applicant’s arguments have been fully considered, however since the previous office action was not clear in some specific points addressed in the brief, a new rejection is provided using the same prior arts. 
Applicant has argued that the proposed modification of Yamamoto is unsatisfactory because the switching between the first and second method changing to “instead in response to feedback about the noise” would render Yamamoto unsatisfactory for its intended purpose of reducing noise by spreading noise by spreading the current harmonics.
Examiner resposnse: Yamamoto’s invention primarily is to control the harmonics but not necessary to reduce the noise. The reduction of noise is accomplish by controlling the harmonics in the system of Yamamoto. Therefore, modifying Yamamoto with Gneshkumar’s noise sensor would actually improve Yamamoto into differentiating what kind of noise is monitor by the noise sensor; whether electromagnetic or not. Providing a sensor improves accuracy in the system of Yamamoto to superimpose more accurate voltage commands.
Applicant has argued that without knowing the harmonic of the noise, Yamamoto’s superimposed harmonics cannot be relied on as teaching a corrective voltage that is one more or one less than harmonic of the noise.
Examiner response: As explained in the rejection above, Yamamoto doesn’t specify n*6th order harmonic, but teaches superposing and corrective harmonics. Deriving the relationship between the harmonic n*6th and the corrective harmonic as (n*6th)            
                 
                ±
            
         1 as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. Therefore, Yamamoto has harmonic (constant or variable), thus of any order of the fundamental wave, including 6th order possibly. Harmonics are of different orders such as 3rd, 5th, 7th, 9th, etc.  Therefore, Yamamoto’s superimposed harmonics can be relied on as teaching as corrective voltage that is one more or one less than harmonic of the noise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846